DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding & Rationale 
Claims 1-3, 5, 7, 13, 14, 16, 18, 19, 21, 22, 24, 27, 29, 34, 38, 41-42, 45, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,553,943 B2 (Ellis et al.), in view of US 2018/0010146 A1 (Boyne et al.), US 2009/0048120 A1 (Park et al.), WO 2019/195633 A1 (Gremyachinskiy et al.),  US 20080242622 A1 (Lowe et al.), US 2020/0058371 A1 (Chang et al.), US 2011/0136099 A1 (Schneider et al.), and WO 01/64864 A2 (Affholter et al.).

Claims 1, 21, and 41 are the only independent claims pending.  Claims 1, 5, 16, 21, 29, and 41 are deemed to be representative and, for convenience, are reproduced below.


    PNG
    media_image2.png
    229
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    602
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    260
    600
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    211
    607
    media_image5.png
    Greyscale


As can be seen in each of the three independent claims, applicant employs the labels “bait nucleic acid” and “capture nucleic acid”.  The “bait nucleic acid” is to bind to/be attached to “an analyte”, which as seen in dependent claim 13 is a protein.  The aspect of one using a nucleic acid to bind to an analyte of interest is deemed to constitute an aptamer
As can be seen in claims 29 and 52, the capture nucleic acid is defined as being a hairpin.

Ellis et al., in column 3, first three paragraphs, teach of using an array of hairpin that are covalently attached to a solid support.  Also disclosed therein is the aspect of employing such hairpins (applicant’s “capture nucleic acid”) in the form of a single molecule array or SMA.

Ellis et al., have not been found to teach binding an aptamer to a hairpin.

Boyne et al., in paragraph [0160], teach of ligating an aptamer (applicant’s “bait nucleic acid”) to a hairpin to which it is already annealed.  The aspect of the aptamer being ligated to the hairpin is deemed to fairly teach the limitation of the aptamer being covalently bound to the hairpin.

The above showing is deemed to fairly teach limitations of claims 1, 21, 41, 48, and 52.


Neither Ellis et al., nor Boyne et al., have been found to teach the distance the individual molecules are separated.

Park et al., in paragraph [0130], teach that the immobilized probes can be separated from one another “from about 1 nm to 100 nm”.  It is noted that the recited range fairly encompasses the limitation of “50 nm or greater”, which is a limitation of each of independent claims 1, 21, and 41.


Neither Ellis et al., Boyne et al., nor Park et al., have been found to teach covalently coupling the analyte (e.g., protein) to the bait nucleic acid.  

Gremyachinskiy et al., discloses methods and compositions for generating nanoarrays and microarrays.  For convenience, claims 1-3 and 5 are reproduced below.
1. A composition comprising a structured nucleic acid particle (SNAP) covalently attached to a protein.
2. The composition of claim 1, wherein said SNAP is attached to a solid support.
3. The composition of claim 2, wherein said SNAP is covalently attached to a solid
support.

5. A composition comprising a nucleic acid SNAP is covalently attached to a
biomolecule.  (Emphasis added)

As is evidenced above, Gremyachinskiy et al., teach of a nucleic acid being covalently attached to a protein as well as any “biomolecule”.  Such is deemed to fairly suggest the newly added limitation to independent claims 1, 21, and 41.
At page 7, paragraph [0059], Gremyachinskiy et al., teach that the biological or chemical entities on the array can be separated by any of a wide range of distances.  As stated therein:
[0059] In some examples, biological or chemical entities on an array may be separated by less than 10nm, about 10nm, 20nm, 30nm, 40nm, 50nm, 60nm, 70nm, 80nm, 90nm, 100nm, 120nm, 140nm, 160nm, 180nm, 200nm, 250nm, 300nm, 350nm, 400nm, 450nm, 500nm, 550nm, 600nm, 650nm, 700nm, 750nm, 800nm, 850nm, 900nm, 950nm, lμm, l.2μm , 1.4μm, l.6μm, l.8μm , 2μm, 2.5μm, 3μm, 4μm, 5μm, 6μm, 7μm, 8μm, 9μm, l0μm, 11 μm,  12μm, 13μm, 14μm, 15μm, 16μm, 17μm, 18μm, 19μm, 20μm, 25μm, 30μm, 40μm, 50μm, 75μm, l00μm, 200μm, 300μm, 400μm , 500μm, or more than 500μm. In some cases, biological or chemical entities on the array may be separated by between about 50nm and about 1 μm, about 50nm and about 500nm, about 100nm and about 400nm, about 200nm and about 300nm, about 500nm and about l0μm, about 50nm and about l μm, or about 300nm and about l μm.

As is evidenced above, the space between the members of the array fairly include a wide range of sites that are “50 nm or greater”. 

For convenience, FIG. 1A of Gremyachinskiy et al., is reproduced below.
 
    PNG
    media_image6.png
    536
    1016
    media_image6.png
    Greyscale

As can be seen therein, the protein is attached to a “primer”, which is the equivalent to applicant’s “bait nucleic acid”.  As can be seen in FIG. 1A, the “primer”/bait hybridizes to a loop region of the “circular DNA template”, which is deemed to be the equivalent of applicant’s  “capture nucleic acid”.  
For convenience, newly-added claims 65 and 66 are reproduced below.

    PNG
    media_image7.png
    50
    576
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    111
    576
    media_image8.png
    Greyscale


As seen in FIG. 1A, the “template” comprises a double-stranded region.  Such is deemed to fairly suggest the limitation of newly-added claim 65, that “the capture nucleic acid comprises an intramolecular duplex formed between mutually complementary nucleic acid regions, and the capture nucleic acid comprises a loop region connecting the mutually complementary nucleic acid regions.”
As can be seen in FIG. 1A, the chimeric structure is immobilized to a support, which, as evidenced above, can be in an array.  Such is deemed to fairly suggest limitations of claim 66.

Neither Ellis et al., Boyne et al., Park et al., nor Gremyachinskiy et al.,  have been found to teach incorporating a barcode into the hairpin.  

Lowe et al., in paragraph [0186], teach that a hairpin can comprise a barcode.

Chang et al., in paragraph [0071], teach that the aptamer may comprise not only a molecular label sequence (barcode), but that it can also comprise a universal primer binding site.  In paragraph [0091], Chang et al., teach that the “aptamer specific oligonucleotide” (applicant’s “capture nucleic acid attached to the solid support”, e.g., a hairpin) can also comprise a molecular label sequence and a binding site for a universal primer.  As stated in paragraphs [0071], [0091], [0380], and [0396]:
[0071] In some embodiments, the aptamer specific oligonucleotide comprises a molecular label sequence, a binding site for a universal primer, or both. The molecular label sequence can be 2-20 nucleotides in length. The universal primer can be 5-50 nucleotides in length. The universal primer can comprise an amplification primer, a sequencing primer, or a combination thereof.

[0091] In some embodiments, the aptamer specific oligonucleotide can comprise a molecular label sequence, a binding site for a universal primer, or both. The molecular label sequence can be 2-20 nucleotides in length. The universal primer can be 5-50 nucleotides in length. The universal primer can comprise an amplification primer, a sequencing primer, or a combination thereof.

[0380] In some embodiments, the aptamer 804 is a single polynucleotide that contains an aptamer target binding region 804t (that is capable of binding to a cellular component target of the aptamer), a universal primer binding site 804h (e.g., a PCR handle, a complete or partial Illumina R2 and/or P7 sequence), an identifier sequence 804i (also referred to herein as an aptamer barcode), and a poly(dA) tail 804a (See FIGS. 8C and 9) to enable the capturing and amplification of the aptamer using a single-cell 3' RNA sequencing platform (e.g., BD Rhapsody.TM.). In some embodiments, there is a plurality of nucleotides 804b between the aptamer barcode and the poly(dA) for aligning the poly(dA) tail to the oligo(dT) sequence of a barcode (referred to herein as an alignment sequence). Each of the plurality of nucleotides can be a non-adenosine (e.g., a guanine, a cytosine, a thymine, and a uracil). In some embodiments, one polynucleotide includes the aptamer target binding region, and a second polynucleotide includes the universal primer binding site, the identifier sequence, the alignment sequence, and the poly(dA) tail.

The above showing is deemed to fairly teach limitations of claims 5, 16, 18, 24, 38, and 45.
Chang et al., in paragraph [0006], teach:
In some embodiments, the cellular component target comprises a protein target. In some embodiments, identifying the sample origin of the at least one cell comprises: barcoding sample indexing oligonucleotides of the plurality of sample indexing compositions using a plurality of barcodes to generate a plurality of barcoded sample indexing oligonucleotides; obtaining sequencing data of the plurality of barcoded sample indexing oligonucleotides; and identifying the sample origin of the cell based on the sample indexing sequence of at least one barcoded sample indexing oligonucleotide of the plurality of barcoded sample indexing oligonucleotides in the sequencing data.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 13, 14, and 34.

Chang at al., at paragraph [006], teaches that a wide range of identifiers can be applied to ones using a nucleotide barcode.  In view of the wide range of possible types of information to be encoded by the barcode, the selection of which information is to be encoded in a particular section of a barcode sequence is deemed to be a matter of obvious design choice.  In view of the wide range of barcode sequences, and their manner of incorporation into an aptamer, the aspect of just where the analyte binds to the aptamer, e.g., 3’, 5’, somewhere internally, is deemed to be a matter of obvious design choice, so too is the strand of the hairpin (applicant’s capture nucleic acid”) to which the aptamer binds, and the amount of same that binds to the hairpin.

Neither Ellis et al., Boyne et al., Park et al., Gremyachinskiy et al., Lowe et al., nor Chang et al., have been found to teach fragmenting proteins.

Schneider et al., in paragraph [0026], teach:
In one embodiment, where the target molecule is a protein or polypeptide, prior to using mass spectrometry to analyze the aptamer affinity complex (or aptamer covalent complex), the aptamer affinity complex (or aptamer covalent complex) can be digested with protease enzymes, such as, for example, proteinase K or trypsin, to produce fragments of the bound target molecule that can be used to identify the target molecule, and thereby enable detection and optional quantification of the target molecule.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claim 14.

Neither Ellis et al., Boyne et al., Park et al., Gremyachinskiy et al., Lowe et al., Chang et al., nor Schneider et al., have been found to teach use of “a splint nucleic acid that bridges the bait nucleic acid and the capture nucleic acid” (claim 63).


Affholter et al., at page 30, lines 19-29, teaches of “A variety of single-stranded template-mediated recombination techniques…”  As seen therein at line 23, Affholter et al., teach “use of bridging oligonucleotides for single-stranded chimeric fragment production/isolation”.  Afholter et al., at page 40, first full paragraph, teaches of “Bridging Oligonucleotides For Single-Stranded Fragment Isolation”.

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the hairpin array of Ellis et al., such that aptamers that can be bound to a target molecule, e.g., a protein or protein fragment, and when used, allow for the isolation and detection of target molecules where the individual molecules are at least 50 nm apart and are covalently bound to both the hairpin and the solid support.  It would have also been obvious to have included the use of a bridging oligonucleotide (applicant’s “splint nucleic acid that bridges the bait nucleic acid and the capture nucleic acid via hybridization”) for as shown above, Afholter et al., at page 40, first full paragraph, teaches of “Bridging Oligonucleotides For Single-Stranded Fragment Isolation”.

In view of the well-developed state of the art and the great interest in being able to detect biological molecules such as proteins, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 5, 7, 13, 14, 16, 18, 19, 21, 22, 24, 27, 29, 34, 38, 41-42, 45, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,553,943 B2 (Ellis et al.), in view of US 2018/0010146 A1 (Boyne et al.), US 2009/0048120 A1 (Park et al.), WO 2019/195633 A1 (Gremyachinskiy et al.),  US 20080242622 A1 (Lowe et al.), US 2020/0058371 A1 (Chang et al.), US 2011/0136099 A1 (Schneider et al.), and WO 01/64864 A2 (Afholter et al.).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,553,943 B2 (Ellis et al.), in view of US 2018/0010146 A1 (Boyne et al.), US 2009/0048120 A1 (Park et al.), WO 2019/195633 A1 (Gremyachinskiy et al.),  US 2008/0242622 A1 (Lowe et al.), US 2020/0058371 A1 (Chang et al.), US 2011/0136099 A1 (Schneider et al.), and WO 01/64864 A2 (Affholter et al.) as applied to claims 1-3, 5, 7, 13, 14, 16, 18, 19, 21, 22, 24, 27, 29, 34, 38, 41-42, 45, 48, and 52 above, and further in view of US 2018/0363050 A1 (Hutchinson et al.).

See above in the prior rejection for the basis of the rejection as it relates to the teachings of Ellis et al., Boyne et al., Park et al., Gremyachinskiy et al., Lowe et al., Chang et al., Schneider et al., and Afholter et al.



Neither Ellis et al., Boyne et al., Park et al., Gremyachinskiy et al., Lowe et al., Chang et al., Schneider et al., nor Afholter et al. have been found to each using porous beads as a solid support.

Hutchinson et al., in paragraph [0104], teach:
It is to be understood that the microparticle need not be spherical; irregular microparticles may be used. In addition, the beads may be porous, thus increasing the surface area of the bead available for either capture probe attachment or tag attachment.  The bead sizes range from nanometers, i.e. 100 nm, to millimeters…   (Emphasis added)

As seen in the paragraph, the beads can be from 100 nm to millimeters in diameter.  By using beads of such size, one could have multiple capture nucleic acids bound covalently to a single bead while retaining a distance of separation of at last 50 nm (Park et al.).
In view of the above showing, it would have been obvious to one of ordinary skill in the art to have adapted the solid support disclosed by Hutchinson et al., in the combined method of Ellis et al., Boyne et al., Park et al., Gremyachinskiy et al., Lowe et al., Chang et al., Schneider et al., and Afholter et al.., for to do so would allow one to increase the amount of capture probe attached, and overall flexibility of the assay.  
In view of the well-developed state of the art and the great interest in being able to detect biological molecules such as proteins, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,553,943 B2 (Ellis et al.), in view of US 2018/0010146 A1 (Boyne et al.), US 2009/0048120 A1 (Park et al.), WO 2019/195633 A1 (Gremyachinskiy et al.),  US 20080242622 A1 (Lowe et al.), US 2020/0058371 A1 (Chang et al.), US 2011/0136099 A1 (Schneider et al.), and WO 01/64864 A2 (Afholter et al.) as applied to claims 1-3, 5, 7, 13, 14, 16, 18, 19, 21, 22, 24, 27, 29, 34, 38, 41-42, 45, 48, and 52 above, and further in view of US 2018/0363050 A1 (Hutchinson et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634